UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported) October 24, 2013 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-10607 36-2678171 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive offices) (Zip Code) (312) 346-8100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 140.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results ofOperations and Financial Condition On October 24, 2013, Old Republic International Corporation announced the results of its operations and its financial condition for the quarter ended September30, 2013.The full text of the earnings release is included as Exhibit 99.1 hereto. Item 8.01 Other Events On October 24, 2013, Old Republic International Corporation (ORI) announced a plan of recapitalization by its mortgage guaranty subsidiary, RMIC Companies, Inc. (RMICC). Pursuant to this Plan, RMICC intends to raise new funds in the capital markets to primarily recapitalize its three mortgage insurance carriers. The additional capital is intended to enable these carriers to pay off all deferred claim obligations, to exit supervision by the North Carolina insurance regulators, and to resume the underwriting of new mortgage insurance business by early 2014. In connection with this transaction, it is expected ORI will contribute up to $50 million of this new capital. Completion of the transaction will be subject to market conditions and other factors, including certain regulatory approvals. The full text of this press release is included in Exhibit 99.2 hereto. Item 9.01.Financial Statements and Exhibits (c) Exhibits 99.1Earnings Release dated October 24, 2013. 99.2 Press Release dated October 24, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OLD REPUBLIC INTERNATIONAL CORPORATION Registrant Date: October 25, 2013 By: /s/ Spencer LeRoy III Spencer LeRoyIII Senior Vice President, Secretary and General Counsel 3 INDEX TO EXHIBITS Exhibits 99.1 Earnings Release dated October 24, 2013. 99.2 Press Release dated October 24, 2013. 4
